Exhibit 10.68

FIRST AMENDMENT OF

INDUSTRIAL REAL ESTATE LEASE

This First Amendment of Industrial Real Estate Lease Agreement (“Amendment”) is
entered into by and between 3301 South Norfolk, LLC. (“Landlord”), as Landlord,
and Unified Grocers, Inc., formerly known as Unified Western Grocers, Inc., as
successor to Associated Grocers, Incorporated, by assignment dated September 30,
2007 (“Tenant”), under that certain Industrial Real Estate Lease Agreement
(“Lease”) dated April 19, 2007, between the parties hereto.

R E C I T A L S

A. Landlord and Tenant desire to amend the Lease by extending it in accordance
with the terms and conditions contained herein.

B. The Property commonly known as 3301 South Norfolk Street, Seattle,
Washington, 98168 is owned by Landlord.

C. Landlord and Tenant acknowledge that Tenant has changed its name from Unified
Western Grocers, Inc. to Unified Grocers, Inc., and that Unified Grocers, Inc.
is the same legal entity as Unified Western Grocers, Inc. Therefore, all the
legal rights and obligations of the Lease applicable to Unified Western Grocers,
Inc. apply in equal force and effect to Unified Grocers, Inc.

D. All of the modifications in this Amendment shall be effective as of delivery
by the last signing party to the first signing party.

E. Except as may be expressly provided otherwise in this Amendment, capitalized
terms in this Amendment shall have the meaning given such terms in the Lease.

NOW, THEREFORE, in consideration of the mutual promises contained herein,
Landlord and Tenant agree as follows:

 

1. Amendments.

1.1 Section 1.3 Property is amended to include the following at the end of the
Section:

During the balance of the Lease term, at Landlord’s sole discretion, a portion
of the Property located at its northwest corner used for Tenant’s employee and
guest parking and access may be reduced for Landlord’s redevelopment purposes.
Tenant agrees to a reduction of the leased parking area located at the northwest
corner of the Property as depicted on the site plan (attached as Schedule 1.3.1
Site Plan) shown as “Reduction of Leased Parking Area”. Tenant further agrees to
use its “best efforts” to accommodate Landlord’s additional needs for a further
reduction of the parking area at the northwest corner of the Property, provided
that Tenant’s



--------------------------------------------------------------------------------

efficiency of operations is not materially reduced, the remaining parking area
meets all legal requirements, and is reasonably convenient to Tenant's employees
and visitors. All changes and improvements necessary to complete any required
site modifications will be at Landlord’s sole cost and expense and Landlord
further agrees to reimburse Tenant's reasonable costs associated with any
reduction of this parking area.

1.2 Section 1.4 Lease Term is amended to include the following at the end of the
Section:

Following the expiration of the Two (2) One (1) year Option Periods to extend
the Lease, the Lease shall be extended for Four (4) additional years commencing
on May 1, 2011 and expiring on April 30, 2015 (“Third Extension Term”).

1.3 Section 1.6 Monthly Base Rent is amended to add the following at the end of
the Section:

 

May 1, 2011 through April 30, 2012

   $530,833.33 per month

May 1, 2012 through April 30, 2013

   $544,104.16 per month

May 1, 2013 through April 30, 2014

   $557,706.77 per month

May 1, 2014 through April 30, 2015

   $571,649.44 per month

1.4 Section 1.7 Schedules is amended to include the following inserted after
Schedule 1.3 – Legal Description:

Schedule 1.3.1 – Site Plan

1.5 Section 1.8 Security Deposit is amended to provide the following at the end
of this Section:

Upon execution by Tenant of this Amendment, the Security Deposit shall be
reduced to Five Hundred Thousand and 00/100 Dollars ($500,000), and Landlord
shall within 10 business days refund to Tenant Five Hundred Thousand and 00/100
Dollars ($500,000) of the One Million and no/100 Dollars ($1,000,000) currently
on deposit.

1.6 Section 2.4 Tenant’s Right to Terminate is replaced entirely and restated as
follows:



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Lease, Tenant shall have the
right to terminate during the Third Extension Term, without penalty, with
Tenant’s written notice to Landlord. The Lease termination date shall be
eighteen (18) months from the date Landlord receives written notice from Tenant,
but in no event will the Lease termination date be earlier than November 1,
2013.

1.7 Section 3.1 Monthly Base Rent is amended to include the following at the end
of this Section:

Landlord will accept payment of amounts due under the Lease in the form of ACH
payments in lieu of wire transfer.

1.8 Section 4.7 Excluded Expenses is amended to include the following at the end
of the Section:

Tenant shall provide its own property management services. Landlord will not
perform property management services or charge Tenant a management fee.

1.9 Section 6.3.1 Landlord’s Repair Obligation is added to the Lease as follows:

Notwithstanding Section 6.3 hereof, Landlord shall, at its sole cost and
expense, repair the roofs of both the dry warehouse and perishables building.
The scope of the repairs is defined as those repairs required to maintain the
functionality and serviceability of the roofs, preserving a leak free
environment for Tenant’s reasonable use, and there shall be no unreasonable
delay by Landlord in making such repairs.

1.10 Section 6.4.4 Perishables Building Refrigeration System Repair Costs is
added to the lease as follows:

Notwithstanding anything in the Lease to the contrary, reasonable and necessary
repairs will be made to the perishables building refrigeration system throughout
the remaining term of the Lease as mutually agreed to by Landlord and Tenant.
The actual costs for such repairs shall be shared between Landlord and Tenant
and such repairs shall be contracted for by Tenant and made to Tenant's
reasonable business standards with minimal disruption to Tenant's business
activities. Tenant’s share of the actual costs shall be prorated as follows –
50% of such actual costs in Year 1 (5/1/10-4/30/11), 40% in Year 2, 30% in Year
3, 20% in Year 4, and 0% in Year 5. Subject to the annual limitation below,
Landlord shall reimburse Tenant for its share of the cost within 10 business
days of receipt of evidence of payment by Tenant and proper lien releases, if
requested. Landlord retains the right to inspect the replacements or repairs and
verify their completion before reimbursing Tenant for its share of actual costs.
Notwithstanding the sharing of costs stated above, Perishables Building
Refrigeration Repair Costs, incurred after April 30, 2010, in excess of Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000) in any one lease year shall
be paid in full by Landlord without any additional Tenant cost sharing for that
lease year. Further, Tenant's share of any Perishables Building Refrigeration
Repair Costs shall not be included in Tenant's Cumulative Compliance and Repair
Costs referenced in Section 5.1.



--------------------------------------------------------------------------------

1.11 Section 9.1 Assignment or Sublease is amended by adding to the Section the
following paragraph:

Notwithstanding anything to the contrary in this Section 9.1, Tenant may
sublease portions of the office building located on the Property without
Landlord’s consent provided that (1) Tenant is not in default with respect to
any covenant or condition of the Lease, (2) the subtenant is either a Member of
Tenant or does not sublet more than fifteen percent (15%) of such office space,
(3) the subtenant is compatible with Tenant’s business and use, (4) Tenant is
not released from its duties and obligations as set forth in the Lease.

In the event of such a sublease, Tenant shall notify Landlord of such sublease
prior to subtenant’s taking occupancy and shall provide Landlord with a copy of
the sublease between Tenant and subtenant.

1.12 Section 13.5 Non-Compete Clause is added to the Lease as follows:

Landlord shall not lease any portion of the remaining property bounded by S.
Norfolk Street, Airport Way So., S. Boeing Access Road and East Marginal Way So.
for occupancy during the Lease term which competes with Tenant, including but
not limited to retail grocery stores, wholesale grocery and perishable food
suppliers and other suppliers who sell grocery-related and general merchandise
products that compete with Tenant’s business. This Non-compete Clause shall be
void upon receipt by Landlord of Tenant’s notice exercising its early
termination option.

2. Schedules. Schedule 1.3.1 Site Plan with identified Reduction of Leased
Parking Area attached hereto is incorporated herein by this reference.

3. Entire Amendment. This Amendment sets forth the entire agreement of the
parties with respect to the subject matter set forth herein and may not be
modified other than by an agreement in writing signed by the parties hereto or
their respective successors or assigns.

4. Acknowledgment. The parties hereto each acknowledge that except as expressly
modified by this Amendment, all the terms and conditions of the Lease remain
unchanged and are in full force and effect and enforceable in accordance with
their terms. In the event of a conflict between the Lease and this Amendment,
the terms and provisions of this Amendment shall control.

5. Counterparts. This Amendment may be executed in counterparts and each
counterpart taken together, shall constitute one document.

6. Lender's Consent. The effectiveness of this Amendment is conditioned upon
Landlord receiving the consent of its lender on or before April 30, 2010.



--------------------------------------------------------------------------------

DATED this 24th day of March, 2010.

 

TENANT:   LANDLORD: UNIFIED GROCERS, INC.  

3301 SOUTH NORFOLK, LLC.

by Sabey Corporation, Manager

By:   /s/    ROBERT M. LING, JR.             By:  

/s/    PATRICIA A. SEWELL        

Its:  

Executive Vice President &

General Counsel

  Its:   Secretary & Treasurer